DETAILED ACTION
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Womack (20110289003), and further in view of Anderson (20180190279).
Regarding claims 1, 11, and 19, Womack teaches A content server system comprising: at least one processor configured to (abstract): 
store a user account for a user at a content server of the content server system; determine a licensing identifier associated with a device of the user or the user account of the user; send the licensing identifier to a third-party licensing server device; receive, from the third-party licensing server device, an indication that an active license is associated with the licensing identifier (par.20-23, 27-32, client accesses market place, market place validates licensing status with license checker service); 
determine that the user is authorized to access based on the indication that an active license is associated with the licensing identifier; and cause content to be rendered using rendering algorithms of the digital rights managed audio rendering software (par.34-44, 66-70, verify/validate license and allow usage). 
Womack fails to explicitly teach, however, Anderson teaches that is configured to serve server-side rendered content to a client computing device of the user, audio from the server-side rendered content being played out via a sound output device associated with the client computing device; a digital rights managed audio rendering software; audio of the server-side rendered content to be rendered using audio rendering algorithms of the digital rights managed audio rendering software (abstract, par.44-47).

One of ordinary skill in the art would have been motivated to perform such a modification to further protect access to resources (Anderson, par.47-53).
Regarding claims 3, 13, Womack/Anderson teaches wherein the licensing identifier is stored at the sound output device or client computing device and received at the content server system, or stored at the content server system (Womack, 9-10, 23-25, 30-39). 
Regarding claim 4, Womack/Anderson teaches wherein the licensing identifier is a hardware identifier of the sound output device associated with the client computing device (Womack, 9-10, 23-25, 30-39). 
Regarding claim 5, Womack/Anderson teaches wherein the licensing identifier is a hardware identifier of the client computing device (Womack, 9-10, 23-25, 30-39). 
Regarding claim 6, Womack/Anderson teaches wherein the licensing identifier is an account identifier associated with the user account for the user stored by the content server system (Womack, 9-10, 23-25, 30-39). 
Regarding claims 7, 15, Womack/Anderson teaches wherein the at least one processor is further configured to: receive a hardware identifier for the sound output device that is currently enabled for audio playout for the client computing device; send the hardware identifier to the third-party licensing server device; receive, from the third-party licensing server device, an indication that the sound output device is not capable of outputting audio that is rendered using audio rendering algorithms of the digital rights managed audio rendering software; prevent audio of the server-side rendered content from being rendered using audio rendering algorithms of the digital rights managed audio rendering software (Womack, 42-45, 60-66, Anderson, 30-34, 41). 
Regarding claims 8, 16, Womack/Anderson teaches wherein the audio is rendered by a dedicated audio rendering processor of the content server system and streamed to the client computing device over a computer network (Anderson, 30-34, 41). 
Regarding claims 9, 17, Womack/Anderson teaches a client application program configured to be executed via a processor of the client computing device, the client application program being 
Regarding claims 10, 18, Womack/Anderson teaches wherein the client application program is further configured to: detect a sound output device that is currently enabled for audio playout for the client computing device; and send a hardware identifier for the currently enabled sound output device to the content server system (Anderson, 19-26, 49-53). 
Regarding claims 14, 20, Womack/Anderson teaches wherein the licensing identifier is selected from the group consisting of a hardware identifier of the sound output device associated with the client computing device, a hardware identifier of the client computing device, and an account identifier associated with the user account for the user stored by the content server system (Womack, 9-10, 23-25, 30-39). 
Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419